SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 9)* McMoRan Exploration Co. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 582411104 (CUSIP Number) Douglas N. Currault II 1615 Poydras Street New Orleans, Louisiana 70112 (504) 582-8412 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 30, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box □. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1746 (03-06) CUSIP No. 582411104 1. Name of Reporting Persons.I.R.S. Identification Nos. of above persons (entity only). James R. Moffett 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 2,566,250 8. Shared Voting Power 3,034,905 9. Sole Dispositive Power 2,566,250 10. Shared Dispositive Power 3,034,905 11. Aggregate Amount Beneficially Owned by Each Reporting Person 5,601,155 12. Check if the Aggregate Amount in Row (11) Excludes Shares (See Instructions) N/A 13. Percent of Class Represented by Amount in Row (11) 10.3%(1) 14. Type of Person Reporting (See Instructions) IN (1)Based on 51,580,560 shares of Common Stock of the Issuer outstanding as of November 7, 2007, options to acquire 2,566,250 shares of Common Stock of the Issuer held by the Reporting Person and preferred stock convertible into 470,428 shares of Common Stock of the Issuer held by the Reporting Person. This Amendment No. 9 amends the Schedule 13D filed on July 3, 2002 (the “Schedule 13D”), as amended by Amendment No. 1 to the Schedule 13D filed on January 3, 2003, Amendment No. 2 filed on December 1, 2003, Amendment No. 3 filed on February 11, 2004, Amendment No. 4 filed on February 10, 2006, Amendment No. 5 filed on May 26, 2006, Amendment No. 6 filed on February 1, 2007, Amendment No. 7 filed on March 7, 2007, and Amendment No. 8 filed on November 7, 2007 (collectively the “Amended Schedule 13D”) on behalf of James R. Moffett (the “Reporting Person”) to reflect the purchase of additional shares of common stock and the vesting of certain employee stock options. Item 1.Security and Issuer. This statement relates to the common stock, par value $0.01 per shares (the “Common Stock”), of McMoRan Exploration Co. (the “Issuer”), a Delaware corporation.The address of the principal executive offices of the Issuer is 1615 Poydras Street, New Orleans, Louisiana 70112. Item 2.Identity and Background. (a), (b), and (c)This statement is filed by James R. Moffett (the “Reporting Person”).The business address of the Reporting Person is 1615 Poydras Street, New Orleans, Louisiana 70112.James R. Moffett is Co-Chairman of the Board of the Issuer, which is engaged in the exploration, development and production of oil and gas offshore in the Gulf of Mexico and onshore in the Gulf Coast region. (d)The Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) during the past five years. (e)The Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws during the past five years. (f)The Reporting Person is a United States citizen. Item 3.Source and Amount of Funds or Other Consideration. Between November 21 and November 26, 2007, the Reporting Person, through Moffett Holdings, L.L.C., purchased a total of 500,000 shares of Common Stock for an aggregate purchase price of $5,656,879.91, including commissions.Moffett Holdings, L.L.C. acquired the shares using working capital on hand, and did not borrow any funds in connection with the purchases.In addition, employee stock options previously granted to the Reporting Person will become exercisable for the following number of shares of Common Stock on the dates indicated (which are all within the next 60 days):50,000 shares on January 29, 2008, 50,000 shares on January 30, 2008, 50,000 shares on January 31, 2008, and 31,250 shares on February 2, 2008. Item 4.Purpose of Transaction. The Reporting Person acquired the shares of Common Stock described in Item 5 for investment purposes.As of the date hereof, there are no plans or proposals that the Reporting Person has that relate to or would result in (a) the acquisition of securities of the Issuer or the disposition of securities of the Issuer; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d) any change in the present board of directors or management of the Issuer; (e) any material change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer’s business or corporate structure; (g) changes in the Issuer’s certificate of incorporation, by-laws, or other instruments corresponding thereto or other actions that may impede the acquisition of control of the Issuer by any person; (h) causing any change in the trading market of any class of securities of the Issuer; (i) a class of equity securities of the Issuer becoming eligible for termination of registration under the Securities Exchange Act of 1934; or (j) any action similar to any of the matters enumerated above.James R. Moffett is Co-Chairman of the Board of the Issuer.In the course of performing his duties for the Issuer, Mr. Moffett may discuss one or more of the matters enumerated above with the directors of the Issuer or the Issuer’s management or may formulate a plan or proposal relating to one or more of the matters enumerated above. Item 5.Interest in Securities of the Issuer. (a), (b), and (d)As of the date hereof, James R. Moffett is the beneficial owner of 5,601,155 shares of the Common Stock, which is approximately 10.3% of the outstanding shares of the Common Stock.Mr. Moffett has the sole power to vote or to direct the vote and the sole power to dispose or to direct the disposition of 2,566,250 of such shares, which he has the right to acquire within 60 days upon the exercise of stock options.He shares the power to vote or to direct the vote and shares the power to dispose or to direct the disposition of 3,034,905 of such shares.Of the shares as to which Mr. Moffett shares voting and investment power (i) 3,034,045 shares are held by Moffett Holdings, L.L.C., which has the right to receive dividends from, and the proceeds from the sale of, such shares (470,428 of such shares are issuable upon the conversion of convertible preferred stock) and (ii) 860 shares are held by Mr. Moffett’s spouse, as to which shares Mr. Moffett disclaims beneficial ownership. (c)Since November 7, 2007 (the date the Reporting Person filed the last amendment to this Schedule 13D), the Reporting Person, through Moffett Holdings, L.L.C., purchased an aggregate of 500,000 shares of the Common Stock of the Issuer, which purchases are more fully described as follows: Date of PurchasePriceNo. of Shares November 21, 2007$10.8791 $11.008,600 $11.01800 $11.021,500 $11.033,000 $11.04500 $11.05600 $11.06500 $11.074,700 $11.08200 $11.092,000 $11.109,700 $11.112,700 $11.12900 $11.125 100 $11.13200 $11.143,800 $11.152,800 $11.1617,600 $11.1710,500 $11.1814,500 $11.195,700 $11.2015,162 $11.215,900 $11.2218,100 $11.235,800 $11.235 200 $11.2424,587 $11.245 1,600 $11.2587,300 $11.255 400 $11.2617,198 $11.2715,312 $11.289,000 $11.285 600 $11.2914,139 $11.295 600 $11.3011,900 $11.3115,700 $11.326,200 $11.334,500 $11.343,700 $11.357,102 November 23, 2007 $11.21700 $11.22700 $11.233,400 $11.25100 $11.262,300 $11.271,800 $11.28300 $11.292,700 $11.301,500 $11.313,900 $11.322,000 $11.331,600 $11.345,800 $11.354,800 $11.369,400 $11.373700 $11.40600 $11.413,000 $11.42200 $11.434,600 $11.44800 $11.45600 $11.48700 November 26, 2007 $11.404,400 $11.417,500 $11.4219,300 $11.434,800 $11.441,600 $11.451,800 $11.46500 $11.501,100 $11.51100 $11.522,200 $11.55700 $11.561,400 $11.575,700 $11.5814,700 $11.592,700 $11.606,600 $11.61300 $11.621,300 (e)Date the Reporting Person ceased to beneficially own more than 5% of shares: Not applicable Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The Reporting Person is the Co-Chairman of the Board of the Issuer.As of the date hereof, the Reporting Person has the right to acquire 2,566,250 shares of Common Stock upon the exercise of options granted pursuant to the Issuer’s stock option plans. Item 7.Material to be Filed as Exhibits. None. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. December 4, 2007 s/ James R. Moffett DateJames R. Moffett The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of the filing person), evidence of the representative’s authority to sign on behalf of such person shall be filed with the statement:provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001)
